NO. 07-07-0132-CR
NO. 07-07-0133-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 24, 2007

______________________________


EDWIN ROJAS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY;

NOS. 0942114D & 0942115D; HONORABLE ROBERT K. GILL, JUDGE

_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
	Pending before this Court is Edwin Rojas's pro se Motion to Withdraw Appeal in
which he expresses he no longer wishes to pursue these appeals.  As required by Rule
42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant.  No
decision of this Court having been delivered to date, the motion is granted and the appeals
are dismissed.  No motions for rehearing will be entertained and our mandates will issue
forthwith.
	Accordingly, the appeals are dismissed.
							Patrick A. Pirtle
							      Justice
 

Do not publish.

k/>
   
   
   
   
   
  
  
   
   
   
   
   
   
   
   
   
   
   
  







NO. 07-11-00013-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

JUNE
13, 2011
 

 
ESTEBAN HUERTA FLOREZ, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;
 
NO. 21,873-C; HONORABLE ANA ESTEVEZ, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
ABATEMENT AND REMAND
 
 
            Appellant Esteban Huerta Florez appeals a judgment finding him guilty of aggravated
assault with a deadly weapon and a sentence of twenty years of imprisonment
with a fine of $10,000.  We abate and
remand the case to the trial court to resolve issues relating to the trial
court reporters record.  
            The clerks record was filed in this
appeal on March 7, 2011. The reporters record was initially due February 14,
2011.  On February 25,
not having received a reporters record or a motion for extension of time, we
wrote the reporter, asking the status of the record.  On March 3, the reporter filed her first
extension request based on appellants failure to submit a written designation
for the record.  We extended the deadline
to March 18.  On that date, the reporter
filed a second request for extension, which we granted, extending the deadline
to April 18.  On April 21, the reporter
filed a third request for an extension, citing her caseload as the reason.  We extended the deadline to May 18.  On May 16, the reporter filed a fourth
extension request, stating she was currently editing the record, having just
received it from her scopist.  We extended the deadline to June 1.  On June 8, the reporter filed a fifth request
for an extension of time wherein she cited work in another case and an upcoming
vacation to support her request.
            We abate this appeal and remand the
cause to the trial court.  On remand, the
trial court shall utilize whatever means it finds necessary to determine the
following: 
1.    Why the reporters record has not been filed after
four extensions of its due date;
 
2.    When the reporters record can reasonably be filed in
a manner that does not further delay the prosecution of this appeal or have the
practical effect of depriving the appellant of his right to appeal; and 
 
3.    Whether an alternate or substitute reporter should or
can be appointed to complete the record in a timely manner.
 
If the trial court conducts a hearing, it shall cause the
hearing to be transcribed.  Also, it
shall (1) execute findings of fact and conclusions of law addressing the
foregoing issues; (2) cause to be developed a supplemental clerks record
containing its finding of fact and conclusions of law and all orders it may
issue as a result of its hearing on this matter; and (3) cause to be developed
a reporters record transcribing the evidence and arguments presented at any
hearing held.  Additionally, the district
court shall then file the supplemental clerks record and reporters record, if
any, with the clerk of this Court on or before July 13, 2011.  Should further time be needed by the trial
court to perform these tasks, then same must be requested before July 13, 2011.
 
It is so ordered.
 
                                                                                    Per
Curiam
                                                                                    
 
 
 
Do
not publish.